MEMORANDUM **
Appellant appeals the August 15, 2005 sentence imposed by the district court.
We have reviewed the record and the opening brief and conclude that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The United States Supreme Court’s decision in Almendarez-Torres v. United States, 523 U.S. 224, 247, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998), remains binding on this court until the Supreme Court overrules it. See United States v. Weiland, 420 F.3d 1062, 1079 n. 16 (9th Cir.2005) (noting that this court remains bound by the Supreme Court’s holding in Almendarez-Torres that a district court judge may enhance a sentence *793on the basis of prior convictions, even if the fact of those convictions was not found by a jury beyond a reasonable doubt).
Furthermore, this court has upheld the identical condition of supervised release challenged here in United States v. Rodriguez-Rodriguez, 441 F.3d 767, 772-73 (9th Cir.2006). Therefore, appellant’s Fifth Amendment challenge to this condition of supervised release is foreclosed. See United States v. Abbouchi, 502 F.3d 850, 859 (9th Cir.2007).
Accordingly, the government’s motion for summary affirmance of the district court’s judgment is granted.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.